                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 TONY SPIRES,                                                      DATE FILED: 07-02-2021

                              Plaintiffs,
                                                                     18-CV-4464 (RA)
                         v.
                                                                          ORDER
 METLIFE GROUP, INC., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The oral argument scheduled for July 16, 2021 is hereby adjourned to July 22, 2021 at 3:00 p.m.,

and will be held by videoconference. The Court will provide the parties with the videoconferencing

information the week of argument.

         The public may access the proceeding by using the following information: Call-in Number: (888)

363-4749; Access Code: 1015508. This conference line is open to the public.

SO ORDERED.

Dated:      July 2, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
